DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites “the coupling configured to supply a fluid medium from the first blade segment across the chord-wise joint for use by the second heating system in the second blade segment … the coupling comprising a disconnectable electrical coupling between a power source in the first blade segment and a heating element in the second blade segment”. Therefore, the claimed coupling is a coupling that supplies both the fluid medium and electrical current for use by the heating system in the second blade segment. However, while the specification teaches wherein the disconnectable coupling is configured to convey fluid medium OR electrical power (see paragraphs [0017], [0019], [0053], [0060], [0061], [0063]), the specification fails to teach a disconnectable coupling that supplies both the fluid medium and electrical power for use by the heating system in the second blade segment. Also see 35 U.S.C. 112(a) rejection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “the coupling configured to supply a fluid medium from the first blade segment across the chord-wise joint for use by the second heating system in the second blade segment … the coupling comprising a disconnectable electrical coupling between a power source in the first blade segment and a heating element in the second blade segment”. Therefore, the claimed coupling is a coupling that supplies both the fluid medium and electrical current for use by the heating system in the second blade segment. However, the drawings only show embodiments wherein the disconnectable coupling is configured to convey fluid medium OR electrical power and does not show an embodiment wherein the disconnectable coupling is an electrical coupling that is also configured to supply a fluid medium for use by the heating system in the second blade segment. Therefore, a disconnectable coupling configured to supply a fluid medium that is also an electrical coupling must be shown or the feature(s) canceled from the claim(s).  Also see 35 U.S.C. 112(a) rejection below. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The current application is a continuation of U.S. Patent Application No. 16/132,732. Claim 1 recites “the coupling configured to supply a fluid medium from the first blade segment across the chord-wise joint for use by the second heating system in the second blade segment … the coupling comprising a disconnectable electrical coupling between a power source in the first blade segment and a heating element in the second blade segment”. Therefore, the claimed coupling is a coupling that supplies both the fluid medium and electrical current for use by the heating system in the second blade segment. However, while the original disclosure teaches wherein the disconnectable coupling is configured to convey fluid medium OR electrical power (see paragraphs [0017], [0019], [0053], [0060], [0061], [0063]), the original disclosure fails to teach a disconnectable coupling that supplies both the fluid medium and electrical power for use by the heating system in the second blade segment. Therefore, claim 1 fails to comply with the written description requirement as it contains limitations not described in the originally filed specification.
Claims 2-9 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.
Similarly, claim 13 recites “conveying the fluid medium across the chord-wise joint and into the second blade segment external to the beam structure”. Claim 10, which claim 13 depends upon, recites “the coupling is configured as a disconnectable electrical coupling between the power source in the first blade segment and a heating element in the second blade segment”. However, the original disclosure fails to teach an embodiment that conveys both a fluid medium and electrical current across the chord-wise joint. Therefore, claim 13 fails to comply with the written description requirement as it contains limitations not described in the originally filed specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the beam structure” which lacks a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “a beam structure”.
Claim 13 also recites “the beam structure” without a proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (U.S. Patent No. 6,612,810) in view of Veldkamp (U.S. Pre-Grant Publication No. 2015/0056074).

As per claim 10, Olsen discloses a method for supplying heat for deicing in a jointed wind turbine rotor blade, wherein the blade includes a first blade segment (26; figure 7) adjacent a root end of the wind turbine rotor blade, a second blade segment (27; figure 7) adjacent a tip end of the wind turbine rotor blade, and internal joint structure (14; figure 7) joining the first and second blade segments across a chord-wise joint that separates the first and second blade segments (as shown; figure 7), the method comprising: mounting a second heating system within the second blade segment (any portions of the blade surface can be provided with heating elements 4, i.e., including blade portions 25 and portion 26; figures 4, 7; column 5, lines 23-24); configuring a disconnectable coupling (15) between the first and second blade segments at the chord-wise joint (as shown; figure 7); supplying a power source from the first blade segment, through the coupling, and across the interface at the chord-wise joint for use by the second heating system in the second blade segment (electric connection established by means of resilient contact member 15; column 4, line 65 – column 5, line 2); and the second heating system is configured as an electrical heating system within the second blade segment (electric heating elements 4; column 3, lines 65-66), and the coupling is configured as a disconnectable electrical coupling between the power source in the first blade segment and a heating element in the second blade segment (as shown the electric conductor extends between the blade portion 27 (first blade segment) and tip portion 26, i.e., to the heating elements in the second blade segment 26; figure 7).
Olsen does not explicitly teach mounting a first heating system within the first blade segment; wherein the first heating system is configured as a hot air heating system. Veldkamp is an analogous prior art in that Veldkamp deals with a system and method for deicing wind turbine rotor blades. Veldkamp teaches wherein fan heaters are provided near the root of the blade to provide hot air for deicing (paragraph [0037]). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s wind turbine blade to additionally incorporate Veldkamp’s fan heaters can provide additional heating and assist deicing operation of Olsen. Because Veldkamp teaches fan heater located at the root, the modified structure would also have the fan heater at the root, i.e., mounted in the first blade segment which includes the root of the blade.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Veldkamp and Riddell (U.S. Patent No. 7,922,454).

As per claims 11 and 12, Olsen, in view of Veldkamp, discloses the method of claim 10. Olsen does not explicitly teach wherein the internal joint structure includes a beam structure extending span-wise from the second blade segment into a receiving section formed in the first blade segment, comprising configuring the coupling with the receiving section and the beam structure (claim 11), and conveying the power source across the chord-wise joint and into the second blade segment through an internal conduit in the beam structure (claim 12).
Riddell is an analogous prior art in that it deals with a joint design for rotor blade segments. Riddell teaches wherein the internal joint structure includes a beam structure (56; figure 4) extending span-wise from the second blade segment (22) into a receiving section (28) formed in the first blade segment (24), comprising configuring the coupling with the receiving section and the beam structure (as shown; figures 2-4, 7), and electrically connecting the first and second blade segments across the chord-wise joint through an internal conduit in the beam structure (electrically conducting member 122 received in opening 124 (conduit) which is a part of spar member 56 (beam structure); figure 4). Riddell further teaches a significant amount of time is wasted in aligning the blade segments for assembly (column 1, lines 46-48). Riddell teaches the beam structure received within a receiving section and the male to female connection of the conducting member allows for electrical connection and provide alignment features that can reduce the wasted time in aligning the blade segments for assembly (column 7, lines 24-45; column 10, lines 9-14). 
Therefore, in order to improve alignment of the blade segments during assembly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s wind turbine blade to incorporate Riddell’s beam structure received in a receiving section and electric conductor received within an internal conduit for inserting into the opposing blade segment as they provide alignment features that can reduce the wasted time in aligning the blade segments for assembly (column 7, lines 24-45; column 10, lines 9-14).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akhtar (U.S. Patent No. 10,830,214) teaches a wind turbine blade made from two blade segments wherein a conductor is received within a beam.
Weitkamp (U.S. Patent No. 9,169,830) teaches a wind turbine blade having a beams structure forming fluid passage for deicing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745